Citation Nr: 0121189	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  90-49 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left foot callus 
condition.  


REPRESENTATION

Appellant represented by:	Gary L. Beaver, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The appellant's active military service extended from June 
1979 to June 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In April 1991, the Board rendered a decision on the issue of 
entitlement to service connection for left foot disorders.  
The Board found that left foot calluses clearly existed 
before service and there was no chronic increase in severity 
during service.  The Board also found that additional left 
foot disorders were initially shown after service and were 
not related to service.  

In November 2000, the United States Court of Appeals for 
Veterans Claims (Court) Vacated and Remanded the Board's 
decision of April 1991 only on the issue pertaining to the 
denial of service connection for a left foot callus 
condition.  The other issues covered by the Board's decision 
were deemed abandoned, as they were not addressed by the 
appellant in his brief to the Court.


REMAND

In its November 2000 order, the Court noted that the 
Secretary had conceded that the Board's determination that 
the presumption of soundness had been rebutted was in error, 
but that the error was harmless because the appellant had 
failed to submit a well-grounded claim.  The Court further 
stated that since it was no longer reviewing well 
groundedness determinations by the VA, the Board decision 
would be vacated and remanded for further readjudication. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became law.  The VCAA eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to the duty to notify and the duty 
to assist.  

A recent decision of the Court specifically held that all 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the VCAA's enactment, and that 
concerns of fundamental fairness and fair process demanded 
further development and readjudication under the VCAA by the 
lower adjudicatory authority (the Board and RO).  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (holding, inter 
alia, that VCAA provisions are potentially applicable to 
claims pending on the date of enactment, and that Court may 
not determine in the first instance the specific 
applicability of VCAA) (reconsideration denied, Apr. 27, 
2001); see also Luyster v. Gober, 14 Vet. App. 186 (2000) 
(per curiam order) (holding that VCAA is applicable to claims 
denied as not well grounded).
See also Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(where law or regulation changes after a claim has been 
filed, but before administrative or judicial appeal process 
has concluded, the version most favorable to claimant should 
apply).  Because the VCAA is clearly more favorable to a 
readjudication of the appellant's claim of service connection 
for a left foot callous condition, which, as noted above, was 
denied by the Board as not well grounded, and because the 
Court's Order requires further development action, the Board 
will remand this case to ensure full and complete compliance 
with the enhanced duty-to-notify and duty-to-assist 
provisions enacted by the VCAA, as this claim was pending as 
of the date of passage of the VCAA.  Karnas, 1 Vet. App. 308, 
313 (1991).   It would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Diagnoses in service include plantar warts, which are a 
treatable infection and need not be chronic.  See 38 C.F.R. 
§ 3.303(b) (2000).  A medical opinion as to whether the 
manifestations in service resulted in a chronic disorder has 
not been obtained and is needed for a fair adjudication of 
the claim.  

Calluses can be manifestations of foot deformities.  See 
38 C.F.R. Part 4, § 4.71a, Codes 5276 (acquired flatfoot) and 
5278 (acquired claw foot (pes cavus)).  The record raises the 
possibility that the calluses could be a manifestation of a 
foot deformity that appears to have been developed post 
service.  

The service medical records contain generalizations as to the 
location of calluses.  The earliest record which precisely 
locates the left foot callus comes from the appellant's 
private podiatrist, Michael J. Nachlas, D.P.M., in November 
1988, and noted only a plantar callus underneath the 3rd 
metatarsal head.  In December 1988, the appellant had 
surgery, a V-osteotomy of the left third metatarsal neck for 
a plantar flexed and elongated third metatarsal.  On the June 
1990 VA examination, it was reported that the surgery on the 
third metatarsal was to address the callus on the left foot.  
The recent clinical records do not show the continued 
presence of a callus under the left 3rd metatarsal head.  

The recent VA podiatry clinic notes show only a callus under 
the left 4th metatarsal head.  In April 1993, a private 
podiatrist, T. Reid Ecton, D.P.M., reported that the 
appellant had some 4th metatarsals that were plantar flexing 
out and causing fairly significant calluses.  This is 
significant evidence that raises the possibility that the 
current calluses could be due to an intercurrent cause.  

The appellant is competent to report continued calluses.  See 
Horowitz v. Brown, 5 Vet. App. 217 (1993).  However, he is 
not competent to make a determination as to medical 
causation.  See Tedeschi v. Brown, 7 Vet. App. 411 (1995).  
That requires an opinion from a trained medical professional.  
See Grottveit v. Brown, 5 Vet. App. 91 (1993).  As noted 
above, a medical examination and opinion are needed to 
determine the diagnosis of the appellant's calluses and any 
relation to the calluses noted in service.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
and inform him that may submit any 
additional lay and/or medical evidence he 
may have pertaining to treatment, 
including self-treatment, for his left 
foot callous disorder, that have not 
already been associated with the claims 
file.  The RO should assist the appellant 
in obtaining such evidence, as 
appropriate.  If he identifies medical 
treatment and provides specific dates, 
all VA records identified in this manner 
should be obtained pursuant to 
established procedures.  With regard to 
any private medical treatment, if 
identified as such, after securing 
appropriate releases, attempts to secure 
copies of records pertaining to any 
indicated private physicians and/or 
facilities should be undertaken.  The RO 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by any inquiry, if appropriate.  All 
records received in response to this 
request should be associated with the 
claims folder.

2.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the appellant of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records, if any.  
For any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA, § 5103A(b)(3), continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records would be futile.

3.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
examination limited to determine the 
diagnoses of all left foot disorders that 
are present.   The claims folder and a 
copy of this remand must be provided to 
the physician prior to the examination.  
The physician should be specifically 
requested to provide the proper diagnoses 
of any currently manifested left foot 
disorder(s).  The diagnosis(es) must be 
based on examination findings, and 
complete review of all available medical 
records, including the service medical 
records, and the results of any special 
testing deemed appropriate.  The 
physician should consider the various 
diagnoses and/or assessments of record 
and based on his/her review of all of the 
evidence of record, render appropriate 
medical opinions addressing the following 
questions: (1) whether it is at least as 
likely as not that any current disability 
of the left foot and specifically any 
present callous disorder of the left foot 
was incurred during the appellant's 
period of active military service; (2) if 
it is determined that a callous disorder 
of the left foot or any other left foot 
disorder clearly pre-dated the 
appellant's military service, then the 
physician should indicate whether it 
became worse in service; and (3) if it is 
determined that any existing callous 
disorder of the left foot or any other 
left foot disorder was not of service 
inception or aggravation, the physician 
should indicate the approximate date of 
onset and/or the event that caused the 
condition.  Complete rationale for all 
opinions expressed must be provided.  The 
copy of the examination report and any 
test reports that are completed should 
thereafter be associated with the claims 
folder.

4.  The appellant must be given adequate 
notice of the date and place of any 
requested examination.  If he fails to 
report for the examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

5.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. The 
RO must ensure that the examination 
report contains appropriate responses to 
the specific opinions requested and that 
it is in full compliance with the 
directives of this REMAND.

6.  After completion of the above, the RO 
should readjudicate the issue on appeal 
with consideration given to all of the 
evidence of record, including the 
evidence obtained pursuant to this 
REMAND.  The readjudication of the claim 
must be on the merits, as the well-
grounded claim requirement is no longer 
part of the statutory scheme governing 
veterans benefits.  Further, the RO 
should address this claim after ensuring 
that all duty-to-notify and duty-to-
assist provisions have been fulfilled in 
accord with the VCAA.  The RO should also 
carefully consider the benefit of the 
doubt rule, and in this regard, if the 
evidence is not in equipoise the RO 
should explain why.  Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).  

7.  The appellant is hereby informed that 
he should assist the RO, to the extent 
possible, in the development of his 
claim, and that failure to cooperate or 
to report for any scheduled examination 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).


If any benefit sought on appeal remains denied, the RO should 
provide the appellant and his representative an adequate 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on his claim for benefits as ordered by this 
REMAND, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  The RO should then allow the appellant 
an appropriate period of time for response. 

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



